DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Arguments filed 02/15/2022.
Claims 1-16 are pending. 
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 02/15/2022, with respect to the rejection of claims 1, 3, and 15 under 35 U.S.C. 102(a)(1) and claims 2, 4-14, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive. Applicant argues that Koga does not teach an applicator disc attachable to the device over the head plate, wherein the applicator disc comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate and the base of the applicator disc as recited in claim 1, and further does not teach ingredients dispensed through the head plate and applicator disc as recited in claims 3 and 15. Applicant further argues that Koga in view of Radi does not disclose wherein the applicator disc is operatively coupled to a motor secured within the housing whereby the applicator disc is operable to rotate while the one or more light sources remains fixed as recited in claims 2 and 13, and further does not disclose wherein the one or more light sources are programmable to shine a first selected light frequency when a first applicator disc is attached to the device, and to shine a second selected light frequency when a second applicator disc is attached to the device as recited in claims 9-12 and 16. Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, as described in the office action below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler et al. (US Patent Application Publication 2007/0198004), hereinafter Altshuler.
Regarding claim 15, Altshuler teaches a light treatment device (e.g. Fig. 3) comprising a housing (e.g. 140,150, 160 Fig. 3) having a transparent or translucent head plate integral with the housing (e.g. Par. [0085]-[0086]: sapphire window 240 is transparent and within housing 140 and 150 and is being considered as the transparent/translucent head plate); and a panel with one or more light sources, wherein the panel is secured within the housing behind the transparent or translucent head plate whereby the one or more light sources shine through the head plate (e.g. Par. [0085]; Fig. 3: LED module 270 is behind window 240); wherein the device is operable to dispense an ingredient through the transparent or translucent head plate (e.g. Par. [0186]: the head has openings which allows a substance such as a lotion or drug to be dispensed to the skin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US Patent Application Publication 2007/0198004), hereinafter Altshuler, and further in view of Tenenbaum et al. (US Patent Application Publication 2014/0222026 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Tenenbaum.
Regarding claim 1, Altshuler teaches a light treatment device comprising a housing having a transparent or translucent head plate integral with the housing (e.g. Par. [0085]-[0086]: sapphire window 240 is transparent and within housing 140 and 150 and is being considered as the transparent/translucent head plate); and a panel with one or more light sources, wherein the panel is secured within the housing behind the transparent or translucent head plate whereby the one or more light sources shine through the head plate (e.g. Par. [0085]; Fig. 3: LED module 270 being window 240). 
However, Altshuler does not teach an applicator disc attachable to the device over the head plate, wherein the applicator disc comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate and the base of the applicator disc.
Tenenbaum teaches a method and apparatus of cosmetic skin care through application of energy. Tenenbaum discloses an applicator disc attachable to the device over the head plate, wherein the applicator disc comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate and the base of the applicator disc (e.g. Fig. 6: applicators 608 are over the clear plate 610; Par. [0048]; Par. [0051]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altshuler to include the applicator disc as taught by Tenenbaum in order to provide the predictable results of providing light energy to the applied areas. 
Claim 1 is obvious over Altshuler and Tenenbaum as indicated above. Regarding claim 2, Altshuler fails to disclose wherein the applicator disc is operatively coupled to a motor secured within the housing whereby the applicator disc is operable to rotate while the one or more light sources remains fixed. Tenenbaum teaches a method and apparatus of cosmetic skin care through application of energy. Tenenbaum discloses an applicator disc operatively coupled to a motor secured within the housing whereby the applicator disc is operable to rotate while the one or more light sources remains fixed (e.g. Par. [0052]: applicator disc 706-2 is connected to a motor that allows it to rotate while head portion 706-1 which contains the light delivery system remains stationary).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altshuler in view of Tenenbaum with the applicator disc operatively coupled to a motor secured within the housing whereby the applicator disc is operable to rotate while the one or more light sources remains fixed as taught by Tenenbaum in order to provide the predictable results of stimulating the skin through the rotation of the device.
Claims 1 and 2 are obvious over Altshuler and Tenenbaum as indicated above. Regarding claims 3 and 4, Altshuler further discloses wherein the device is operable to dispense an ingredient through the head plate and the applicator disc (e.g. Par. [0186]: the head has openings which allows a substance such as a lotion or drug to be dispensed to the skin).
Regarding claim 13, Altshuler teaches a light treatment device comprising a housing having a transparent or translucent head plate integral with the housing (e.g. Par. [0085]-[0086]: sapphire window 240 is transparent and within housing 140 and 150 and is being considered as the transparent/translucent head plate); and a panel with one or more light sources, wherein the panel is secured within the housing behind the transparent or translucent head plate whereby the one or more light sources shine through the head plate (e.g. Par. [0085]; Fig. 3: LED module 270 being window 240). 
However, Altshuler does not teach an applicator attachment attachable to the device surrounding the head plate, wherein the applicator attachment is operable to rotate around the head plate which remains fixed. Tenenbaum teaches a method and apparatus of cosmetic skin care through application of energy. Tenenbaum discloses an applicator attachment attachable to the device surrounding the head plate, wherein the applicator attachment is operable to rotate around the head plate which remains fixed (e.g. Par. [0052]: applicator attachment 706-2 is connected to a motor that allows it to rotate while head portion 706-1 which contains the light delivery system remains stationary).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altshuler to include applicator attachment attachable to the device surrounding the head plate, wherein the applicator attachment is operable to rotate around the head plate which remains fixed as taught by Tenenbaum in order to provide the predictable results of stimulating the skin through the rotation of the device.
Claim 1 is obvious over Altshuler and Tenenbaum as indicated above. Regarding claims 5-8, Altshuler fails to disclose a disc cover attachable to the applicator disc, wherein the disc cover comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate, the base of the applicator disc and the disc cover. 
Tenenbaum teaches a method and apparatus of cosmetic skin care through application of energy. Tenenbaum discloses a disc cover attachable to the applicator disc, wherein the disc cover comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate, the base of the applicator disc and the disc cover (e.g. Par. [0048]: carrier 606 is being understood as the disc cover and comprises clear base section 610 to allow light emitted from elements 616 to reach the skin; Fig. 6: carrier 606, clear base section 610, light emitting elements 616). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altshuler in view of Tenenbaum to include a disc cover attachable to the applicator disc, wherein the disc cover comprises a base of one or more transparent or translucent sections whereby the one or more light sources shine through the head plate, the base of the applicator disc and the disc cover as taught by Tenenbaum in order to provide the predictable results of allowing the light to shine through and irradiate the desired portion of skin.  
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US Patent Application Publication 2007/0198004), hereinafter Altshuler, and further in view of Tenenbaum et al. (US Patent Application Publication 2014/0222026 – APPLICANT CITED ON 08/06/2021 IDS), hereinafter Tenenbaum, as applied to claim 1 above, and further in view of David (US Patent Application Publication 2014/0135798 – APPLICANT CITED ON 09/23/2020 IDS).
Claim 1 is obvious over Altshuler and Tenenbaum as indicated above. Regarding claims 9-12, Altshuler further discloses using attachments to shine a first selected light frequency when a first applicator disc is attached to the device, and to shine a second selected light frequency when a second applicator disc is attached to the device (e.g. Par. [0168]: different attachments are used to vary the output of the device, such as different wavelengths). However, Altshuler does not disclose the one or more light sources being programmable. David is directed towards a light therapy device for skin treatment. David discloses using programmable light sources (e.g. Par. [0028]: the wavelength of transmitted light can be controlled and changed through a microchip). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altshuler in view of Tenenbaum to include the programmable light sources as taught by David in order to provide the predictable results of providing multiple wavelengths of light to the skin through the device. 
Claim 9 is obvious over Altshuler, Tenenbaum, and David as indicated above. Regarding claim 14, Altshuler further teaches wherein the device is operable to dispense an ingredient through the head plate and the applicator disc (e.g. Par. [0186]: the head has openings which allows a substance such as a lotion or drug to be dispensed to the skin).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US Patent Application Publication 2007/0198004), hereinafter Altshuler, as applied to claim 15 above, and further in view of David (US Patent Application Publication 2014/0135798 – APPLICANT CITED ON 09/23/2020 IDS).
Claim 15 is anticipated by Altshuler as indicated above. Regarding claim 16, Altshuler further discloses using attachments to shine a first selected light frequency when a first applicator disc is attached to the device, and to shine a second selected light frequency when a second applicator disc is attached to the device (e.g. Par. [0168]: different attachments are used to vary the output of the device, such as different wavelengths). However, Altshuler does not disclose the one or more light sources being programmable. David is directed towards a light therapy device for skin treatment. David discloses using programmable light sources (e.g. Par. [0028]: the wavelength of transmitted light can be controlled and changed through a microchip). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altshuler in view of Tenenbaum to include the programmable light sources as taught by David in order to provide the predictable results of providing multiple wavelengths of light to the skin through the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhoades (US 2008/0243039) teaches a handheld skin treatment device.
Altshuler (US 2004/0147984) teaches a handheld light emitting applicator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792